Citation Nr: 1015983	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Prior to September 18, 2008, entitlement to an evaluation 
in excess of 20 percent for thoracic dextroscoliosis with 
spondylosis with degenerative joint disease of the 
thoracolumbar spine.

2.  From September 18, 2008 to September 22, 2009, 
entitlement to an evaluation in excess of 10 percent for 
thoracic dextroscoliosis with spondylosis with degenerative 
joint disease of the thoracolumbar spine.

3.  From September 23, 2009, entitlement to an evaluation in 
excess of 20 percent for thoracic dextroscoliosis with 
spondylosis with degenerative joint disease of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

A January 12, 2010, rating decision decided several increased 
rating claims and denied entitlement to a total rating based 
on individual unemployability due to service-connected 
disability (TDIU).  The Veteran has not expressed 
disagreement with any of the actions taken in the January 12, 
2010, RO decision.


FINDING OF FACT

On April 2, 2010, prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issues of increased evaluations for thoracic 
dextroscoliosis with spondylosis with degenerative joint 
disease of the thoracolumbar spine have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in correspondence received by the Board 
in April 2010, the Veteran indicated that he wanted to 
withdrawal this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of 
increased evaluations for thoracic dextroscoliosis with 
spondylosis with degenerative joint disease of the 
thoracolumbar spine, and those issues are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


